Cite as 2015 Ark. App. 573

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CR-15-214


AMANDA THACKER                                    Opinion Delivered   October 21, 2015
                               APPELLANT
                                                  APPEAL FROM THE JEFFERSON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-2014-139-2]

STATE OF ARKANSAS                                 HONORABLE ROBERT H. WYATT,
                                 APPELLEE         JR., JUDGE

                                                  AFFIRMED



                               BART F. VIRDEN, Judge

       A Jefferson County jury convicted appellant Amanda Thacker of aggravated assault,

and she was sentenced to serve six years in prison and ordered to pay a $2,500 fine. On

appeal, she argues that the trial court erred in denying her motion for mistrial and by denying

her the right to testify during the sentencing phase. We affirm.

                            I. Trial: Guilt and Sentencing Phases

       Thacker does not challenge the sufficiency of the evidence supporting her conviction,

so only a brief recitation of the facts is necessary. Thacker encountered Phatemia Stokes and

Laquandra Baker at a nightclub called PJ’s in Pine Bluff. Thacker was dating Stokes’s ex-

boyfriend, Jett McClain. Thacker believed that McClain was looking at Stokes, so she threw

a drink in his face and said, “I’m going to shoot this bitch tonight,” while looking at Stokes.

After Thacker threw a second drink in Baker’s face, both Thacker and McClain were kicked

out of the club. Stokes and Baker saw Thacker in the parking lot and observed the handle
                                Cite as 2015 Ark. App. 573

of a gun in Thacker’s jacket pocket.

       Shana Ramage, Stokes’s sister-in-law with whom Stokes was staying, was entering her

home after a night of playing cards at her mother’s house when she heard someone come up

from behind her saying, “Yeah, bitch,” or “Bitch, I told you.” Ramage turned around and

saw Thacker pointing a gun at her. Thacker shot at but missed Ramage. Thacker shot a few

more rounds, missing each time, so she began pistol whipping Ramage.

       After the State had rested, Brandon Jackson testified for the defense. He said that

Thacker could not have shot at Ramage because, around the time of the shooting, he was

at PJ’s with Thacker giving her car a jump because it had broken down there. On cross-

examination, Jackson denied ever being incarcerated at the Arkansas Department of

Correction (ADC) and told the prosecutor that his records were wrong. The court warned

Jackson to watch his tone and clarified that Jackson was sentenced to the ADC but

transferred to the Regional Correctional Facility. Jackson continued to deny it and also

claimed that he was not aware that he was on a ninety-six months’ suspended sentence and

did not recall the specifics of any prior convictions. Jackson then stood up from the witness

stand and was leaving the courtroom when the judge instructed the bailiff to take him to a

holding cell because his pants were “dragging” again. Defense counsel moved for a mistrial

on the basis that Thacker’s alibi witness had been handcuffed in front of the jury. The judge

denied the motion and held Jackson in contempt because he had already told Jackson to pull

up his pants but as he was leaving “he’s left them down the whole way going out.”

       At sentencing, Thacker told the jury that she had two children, a seventeen-year-old


                                             2
                                 Cite as 2015 Ark. App. 573

son in the military and a twelve-year-old son. She said that what happened to Ramage was

unfortunate but that she was not guilty. She admitted the altercation with Stokes and

suggested that Stokes was motivated to “come after” her because of her relationship with

McClain. The prosecutor objected to Thacker’s testimony to the extent that she was arguing

the facts, and the trial court instructed Thacker to “stick to sentencing.”

                                  II. Arguments & Discussion

                                   A. Motion for Mistrial

       Thacker makes a two-prong argument that the trial court erred in denying her motion

for mistrial. First, she complains about the comments the judge made when Jackson denied

being sentenced to the ADC. Thacker raised no objection during that exchange and did not

move for a mistrial.1 The law is well settled that to preserve an issue for appeal, a defendant

must object at the first opportunity, and a motion for mistrial must likewise be made at the

first opportunity. Ferguson v. State, 343 Ark. 159, 33 S.W.3d 115 (2000). The appellate courts

do not consider arguments raised for the first time on appeal. Friar v. State, 313 Ark. 781, 606
S.W.2d 366 (1980).

       Second, Thacker argues that the trial court should have granted her motion for

mistrial because her alibi witness was arrested in front of the jury, thus impeaching his

credibility, which she likens to making comments on evidence, which is strictly forbidden.



       1
         To the extent that Thacker attempts to preserve her argument in a posttrial motion,
she failed to file a notice of appeal from the denial of her motion for mistrial and/or new trial
and did not amend her first notice to include the motion after it was deemed denied. Ark.
R. App. P.–Crim. 2(b).

                                               3
                                 Cite as 2015 Ark. App. 573

According to Thacker, the judge “gutted” her witness. A mistrial is an extreme and drastic

remedy that will be resorted to only when there has been an error so prejudicial that justice

cannot be served by continuing with the trial or when the fundamental fairness of the trial

has been manifestly affected. Robinson v. State, 2010 Ark. App. 419 (citing King v. State, 361
Ark. 402, 405, 206 S.W.3d 883, 885 (2005)). The circuit court has wide discretion in

granting or denying a mistrial motion, and, absent an abuse of that discretion, the circuit

court’s decision will not be disturbed on appeal. Id.

       Thacker relies on Crosby v. State, 154 Ark. 20, 241 S.W. 380 (1922), where the

supreme court held that the trial court erred by having a witness arrested for perjury in front

of the jury. Thacker’s reliance is misplaced. The supreme court reversed the conviction

because the trial court’s action invaded the province of the jury by essentially declaring that

the witness was not worthy of belief. Here, the trial court clearly stated that Jackson was

taken into custody for contempt for not pulling his pants up as previously instructed.

Criminal contempt includes disorderly, contemptuous, or insolent behavior committed

during the court’s sitting, in its immediate view and presence, and directly tending to

interrupt its proceedings or to impair the respect due to its authority. Ark. Code Ann. § 16-

10-108(a)(1) (Repl. 2010). Contempt committed in the immediate view and presence of the

court may be punished summarily. Ark. Code Ann. § 16-10-108(c). Jackson disobeyed the

court’s order in front of the jury, and the court was entitled to punish him summarily in front

of the jury. We cannot say that the trial court abused its discretion in denying Thacker’s

motion for mistrial.


                                              4
                                 Cite as 2015 Ark. App. 573

                                     B. Right to Testify

       Next, Thacker contends that she had a right to testify at her criminal trial and that she

suffered prejudice “by not being allowed to conclude her testimony in her own manner.”

Counsel writes, “After the prosecutor’s objection, the court cut her off and refused to let her

testify.” Thacker realizes that she did not object to “the termination” of her testimony at trial

but contends that the right to testify is so fundamental to due process that this court may

consider it for the first time on appeal under Ark. R. Evid. 103(d).

       Arkansas does not have a “plain-error” rule. Fukunaga v. State, 2014 Ark. App. 4. An

argument for reversal will not be considered in the absence of a proper objection. Id. The

Arkansas Supreme Court in Wicks v. State, 270 Ark. 781, 606 S.W.2d 366 (1980), recognized

four narrow exceptions that are to be rarely applied. Thacker does not argue that a Wicks

exception applies, but she does reference Rule 103(d), which pertains to the fourth Wicks

exception when the admission or exclusion of evidence affects a defendant’s substantial rights.

Rule 103(d) provides that nothing in this rule precludes taking notice of errors affecting

substantial rights although they were not brought to the attention of the court. Ark. R. Evid.

103(d). The court in Wicks noted that Rule 103(d) is “negative, not imposing an affirmative

duty, and at most applies only to a ruling which admits or excludes evidence.” Wicks, 270
Ark. at 787, 606 S.W.2d at 370. Because this issue deals with evidentiary rulings by the trial

court, which are subject to an abuse-of-discretion standard, such rulings “simply must be

raised below before this court will consider them on appeal.” Mathis v. State, 2012 Ark. App.
285. Because Thacker failed to raise an objection to the trial court, we decline to consider


                                               5
                                  Cite as 2015 Ark. App. 573

this argument on appeal. See Fukunaga, supra.

       Even if this court entertained Thacker’s argument, she cannot show prejudice because,

contrary to her counsel’s explicit statements in his argument to this court, Thacker was

permitted to conclude her testimony as she wanted. The record indicates that, not only did

Thacker not object to the limitation placed on her testimony, but also that she apologized

for getting off track and, after the prosecutor’s objection was sustained, she continued her

testimony asking the jury for mercy and then thanking the jurors for their time. For these

reasons, we affirm.

       Affirmed.

       GLOVER and VAUGHT, JJ., agree.

       Paul J. Teufel, for appellant.

       Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee.




                                              6